Exhibit 10.5
INNOVATION GROUP
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align employee compensation with the annual objectives of the company,
(ii) motivate employees to create sustained shareholder value, and (iii) ensure
retention of key employees by ensuring that compensation remains competitive.
 
   
Participants:
  Key management employees, individual contributors, and senior executive
officers of the Dean Foods Innovation Group who are in positions to influence
and/or control results in their specific areas of responsibility.
 
   
Payout Criteria:
  The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on position level in the organization, performance
against financial targets and performance against individual objectives as set
forth below.

      Participant Group   Innovation Objectives
SVP Innovation
  50% Dean Foods Financial(s)
 
  50% Individual Objectives
 
   
All Other
  40% Dean Foods Financial(s)
 
  60% Individual Objectives

     
Payout Scales:
  The range of the financial component of the incentive payout is 0% — 200%
based on actual performance against approved objectives. The range of the
individual objective component is 0% — 150% based on actual performance against
approved objectives.
 
   
Objectives Performance Factor:
  Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout scale based on actual
performance will be included in the Administrative Guidelines for the Plan.
 
   
Individual Objectives:
  Each plan participant will have a component of their incentive based on the
attainment of certain specified individual performance objectives as determined
by the Participant’s supervisor. Actual earned awards are based on the
individual’s performance rating under the One Dean Performance Management
Program (PMP). The Company will provide guidelines for the determination of
these awards on an annual basis.
 
   
 
  If financial performance exceeds 100% of target, then the individual payout
factor is multiplied by the financial payout factor for purposes of calculating
the individual component of the incentive award. If a participant has 2 or more
financial measures in the financial component, then the financial payout factors
are averaged on a pro rata basis to determine if overall Financial performance
exceeds 100% of target. If the prorata average of the financial payout factors
exceeds 100% of target, then the

1



--------------------------------------------------------------------------------



 



INNOVATION GROUP
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
 
  prorata average of the financial factors is multiplied by the Individual
payout factor for purposes of calculating the individual component of the
incentive award.
 
   
Adjustment of Targets
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the incentive criteria, targets or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or a region’s or
business unit’s financial target.
 
   
Determination of Individual Target Incentive:
  Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements.
 
   
Eligibility:
  Eligibility is determined by level in the company or as approved by the Dean
Foods Chairman and CEO, or Executive Vice President Human Resources, or their
designate. Participants must be actively employed by the Company on the date
incentive awards are paid in order to receive an incentive award, except as
otherwise provided by State law. If a participant dies, becomes disabled, or
retires prior to the payment of awards, the participant may receive a payout, at
the time other incentive awards are paid, based on actual time in the position
and actual results of the company. Eligibility and individual target amounts may
be prorated. A participant’s year-end base salary will be used to calculate the
incentive award. All proration of incentive awards will be calculated based on
whole month participation. If an employee becomes eligible to participate in the
plan, transfers or becomes ineligible between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible participants who join the
company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance.
 
   
Special Awards:
  Upon recommendation of the Dean Foods Company CEO and the President, White
Wave, special awards may be made to individual employees in the Company in
recognition of extraordinary achievement which has created or will create value
for Dean Foods and its shareholders.

2